Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 1 of 37 PageID# 526



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division


B2GOLD CORP. and DALE CRAIG,                      )
                                                  )
        Plaintiffs,                               )
                                                  )
v.                                                )       Civil Action No. 1:18-cv-1202-TSE-IDD
                                                  )       ________________
PHILIP BRYSON CHRISTOPHER,                        )
                                                  )
        Defendant.                                )       JURY TRIAL DEMANDED
                                                  )
                                                  )

                                FIRST AMENDED COMPLAINT

        Plaintiffs B2Gold Corp. and Dale Craig, filing their First Amended Complaint as a matter

of course under Federal Rule of Civil Procedure 15(a)(1)(B),1 complain and allege against

Defendant Philip Bryson Christopher (“Christopher”) as follows:

                                          INTRODUCTION

        1.      Christopher uses false and malicious defamation in his attempts to extort his

victims—and he believes, incorrectly, that he can do so without consequences. In this case,



1       Christopher has filed no responsive pleading or Rule 12 motion in response to the
original complaint in this matter. As such, Plaintiffs are filing this amended complaint as a
matter of course. Fed. R. Civ. P 15(a)(1)(B). See Swanigan v. City of Chi., 775 F.3d 953, 963
(7th Cir. 2015) (“Because no responsive pleading or motion to dismiss had been filed, the 21-day
clock under Rule 15(a)(1)(B) never started and Swanigan retained the right to amend his
complaint.”); Family Med. Pharmacy LLC v. Owen Mumford USA, Inc., No. 15-00290-N, 2015
U.S. Dist. LEXIS 108643, at *2-3 (S.D. Ala. Aug. 18, 2015) (“The service of a responsive
pleading or Rule 12(b), (e), or (f) motion does not act as a ‘starter pistol’ to the plaintiff’s right to
amend as a matter of course under Rule 15(a)(1)(B). Rather, it simply marks ‘the beginning of
the end,’ commencing the 21-day countdown to the closing of the right.”). See also St. John v.
Moore, 135 F.3d 770 (4th Cir. 1998) (unpublished) (holding that since no responsive pleading
has been served, “entitlement to amend was not a matter of the court’s discretion”). This First
Amended Complaint contains the same defamation claim against Christopher as in the original
complaint, drops all other counts and other defendants from the lawsuit, and invokes this Court’s
diversity jurisdiction.


                                                      1
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 2 of 37 PageID# 527




Christopher harassed Plaintiffs for months, threatening defamation, a “global media campaign to

discredit” Plaintiffs, and even violence and bodily harm unless Plaintiffs gave into his demands

to pay him and his cronies millions of dollars. When Plaintiffs ignored Christopher’s threats,

Christopher sent Plaintiffs pictures of dead bodies and began a calculated campaign to defame

Plaintiffs. Christopher went so far as to create a false and malicious report—deliberately and

falsely constructed to appear to be a legitimate report prepared by an independent third-party

expert—alleging that Plaintiffs were, among other things, involved in a “criminal conspiracy,”

lying to American investors and the SEC, bribing judges and police in Nicaragua, violating

American laws, coercing and strong-arming vulnerable populations, and directing a lawless

paramilitary group to commit violence. Then Christopher, a Virginia resident while in the

Eastern District of Virginia, distributed that false report to American investors, non-

governmental organizations, and US government officials, among others. Christopher threatened

further defamation if Plaintiffs did not give into his demands. Plaintiffs did not give in.

       2.       Because Christopher, after being personally served with the original complaint

in this lawsuit, has refused to respond for nearly a year, Plaintiffs have been unable to use

discovery to learn the full scope of his defamatory conduct and statements or the number of

individuals and entities who have received or continue to receive the false and defamatory report

and other defamatory statements. But Plaintiffs do know, from the numerous investors and

organizations that did alert Plaintiffs to their receiving the defamatory report, that Christopher

distributed the report far and wide. And Plaintiffs also know that, over a year later, the false

claims originating in the report continue to resurface and spread like a virus that will likely never

completely go away. Plaintiffs therefore bring this defamation per se action to hold Christopher

accountable for his actions.




                                                  2
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 3 of 37 PageID# 528




                                            THE PARTIES

        3.      Plaintiff B2Gold is a Canadian corporation headquartered in Vancouver, British

Columbia. B2Gold is listed on the NYSE American, the Namibia Stock Exchange, and the

Toronto Stock Exchange. B2Gold operates gold mines all over the world, including La Libertad

Mine in Nicaragua.

        4.      Plaintiff Craig is a Canadian citizen domiciled in the province of British

Columbia. Craig is Vice President of Operations at B2Gold.

        5.      Defendant Christopher is a citizen of the United States domiciled in the

Commonwealth of Virginia. Since approximately 2004, Christopher has conducted business

activities in Nicaragua. Christopher splits his time between the United States and Nicaragua,

traveling back and forth several times per year. Default was entered against Christopher in this

action on November 8, 2018, see Dkt. 10, and Christopher has never sought to defend this action

or set aside the entry of default.

                                     JURISDICTION AND VENUE

        6.      Under 28 U.S.C. § 1332(a)(2), this Court has diversity jurisdiction over Plaintiffs’

state-law claim because Plaintiffs both are citizens of Canada headquartered or domiciled in

Canada, Defendant Christopher is a citizen of the United States domiciled in the Commonwealth

of Virginia, and the matter in controversy exceeds $75,000.

        7.      This Court has already found it may exercise personal jurisdiction over

Christopher in this matter. Dkt. 30 at 3.

        8.      Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events giving rise to the claims occurred in this District. In the alternative, venue is proper in

this District under 28 U.S.C. § 1391(b)(3).




                                                  3
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 4 of 37 PageID# 529




                                  FACTUAL ALLEGATIONS

I.     Defendant Christopher and His Enterprise of Co-Conspirators Regularly Use
       Defamation as a Tool of Extortion

       9.      Defendant Christopher is associated with a group of co-conspirators with whom

he carries out his defamation and extortion activities (“the Enterprise”). The Enterprise consists

of or has consisted of the following individuals and entities:

                       Christopher;

                       AURUM S.A. (“AURUM”) (sometimes referred to as “Aurem”).
                       AURUM is a Nicaraguan corporation with its principal place of business
                       in Nicaragua;

                       Flor de Mayo S.A. (“Flor”). Flor is a Nicaraguan corporation with its
                       principal place of business in Nicaragua. Christopher is President of Flor
                       and owns approximately 44% of Flor’s shares;

                       Edwin Alfredo Kauffmann Blandino (“Kauffmann”). Kauffmann is the
                       President of AURUM and, on information and belief, operates AURUM
                       along with others in the Kauffmann family;

                       Eduardo Ruben Gonzalez Lopez (“Gonzalez Lopez”);

                       Eduardo Ruben Gonzalez Guzman (“Gonzalez Guzman”);

                       Spectre Associates; and

                       Other co-conspirator individuals and entities, both known and unknown.

       10.     Hereafter, for ease of reference, the names of Enterprise members or references to

Enterprise members are in bold.

       11.     One purpose of the Enterprise is to enrich itself and its associates by defrauding

and extorting individuals and entities, especially those with real property interests. To

accomplish this purpose, Christopher and the Enterprise conspire to and conduct the affairs of

the Enterprise to systematically extort and attempt to extort victims through intimidation, threats,

violence, and defamation, and to defraud and obtain money and property through materially false




                                                 4
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 5 of 37 PageID# 530




statements and representations.

       12.     Since as early as 2008, Christopher and the Enterprise have used defamation to

unlawfully extort money, real estate, and property rights in Nicaragua.

       13.     For instance, Christopher and Flor, acting on behalf of the Enterprise, have

attempted, and continue to attempt, to extort Jackson Rowland and his family (the “Rowlands”)

through defamation. The Rowlands are working or have worked with an Indigenous tribe to

build a hotel on property adjacent to a property that Christopher claims he owns in Nicaragua.

       14.     Specifically, in a series of emails and messages that have continued from 2014

until at least July 2018, Christopher has falsely accused the Rowlands of purchasing illegal

leases in Nicaragua and being “knee deep in a criminal conspiracy.” In threatening to expose

this conspiracy, Christopher has repeatedly demanded payment from the Rowlands.

       15.     Through these messages to the Rowlands, Christopher has falsely accused the

Rowlands of financing murder. For example, Christopher has stated:

                      “You are responsible for this murder! Please find your ethics and move
                      into the light. Cease paying the illegal lease to the murderous old Directiva
                      and buy the titles from the legal owners.”

                      “Two men, good men, men with families have been murdered in the last
                      two years because of illegal land trafficking in Las Salinas with the single
                      biggest reason being your sons purchase of his illegal lease.”2

       16.     Christopher has also repeatedly threatened to go to government authorities,

including the United States government, to report the Rowlands’ so-called conspiracy:

                      “I have spoken already with US Embassy. They are looking into ho can
                      communicate with Australian Embassy. I have begun the process, albeit
                      slowly and carefully t have your family placed on watch list here in US.”



2
        This Complaint frequently quotes Christopher’s threatening communications. The
grammar and spelling errors in the quotations are in the original text and are Christopher’s
errors.


                                                5
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 6 of 37 PageID# 531




                         “Provided in a meeting at US State Department last week all the details on
                         your conspiracy to traffic land working closely with SCJ Ileana Perez.
                         Made sure.they knew.that your place was the central distribution center of
                         local tourism cocaine. Of course, everyone in village knows. You are a.
                         Sandy scumbag, paying everyone off for years.”

II.    B2Gold’s Land and Mining Interests That Christopher Seeks to Extort and
       Undermine Through Defamation

       17.     Christopher and the Enterprise have now set their sights on extorting Plaintiffs

through defamation and threatened defamation. This section provides the necessary background

to Christopher’s defamation of Plaintiffs, the interests motivating this defamation, and why this

defamation is false, scandalous, and scurrilous. Specifically, this section describes B2Gold’s

exclusive mining rights and property in La Libertad, Nicaragua (i.e., the property primarily

motivating Christopher’s attempt to extort Plaintiffs through defamation and threats of

defamation), and the initial attempts of Christopher and the Enterprise to obtain the mine in La

Libertad.

       A.      B2Gold Acquires the Rights to Mine La Libertad

       18.     In the 1980s, the Nicaraguan government nationalized the mining industry.

During this period, mining in La Libertad, Nicaragua, was largely conducted by miners with

small-scale operations.

       19.     The Nicaraguan government began privatizing the mining industry in the 1990s.

In 1994, a Presidential Decree authorized the privatization of La Libertad mining assets as a

concession (“the Concession”). With the Concession came a number of surface and mineral

property rights.

       20.     The Concession was initially held by Minera Nicaragüense S.A. (“MINISA”).

       21.         In 1996, MINISA came under new ownership. The name of the new company

was changed to Desarollo Minero de Nicaragua, SA (“DESMINIC”).




                                                  6
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 7 of 37 PageID# 532




          22.   In 2009, after a series of mergers and acquisitions involving DESMINIC, B2Gold

acquired DESMINIC as a wholly owned indirect subsidiary.

          23.   Through DESMINIC, B2Gold holds the rights to the Concession and real

property in La Libertad awarded by the Nicaraguan government during privatization.

          B.    B2Gold’s Agreement with Artisanal Miners

          24.   After privatization, Nicaraguan law allowed certain artisanal miners to continue

limited mining operations in La Libertad. By law, these artisanal miners are only allowed to use

hand methods to mine. Artisanal miners are not allowed to hire employees, use mechanized

equipment, or drill and blast.

          25.   Artisanal miners have the right to 1% of the Concession, but the areas that they

are allowed to work in are subordinate to the rights of the Concession owner, and artisanal

miners are not allowed to work in close proximity to commercial mining operations. As the

Concession holder, B2Gold (through DESMINIC) retains priority mining rights within the

Concession under Nicaraguan law, including the right to prohibit any other commercial mining

operations within the Concession.

          26.   Many artisanal miners in La Libertad are organized into cooperatives. Under this

system, small areas (approximately 40 meters square) are registered with a cooperative. To

preserve order, the cooperative retains the power to assign to artisanal miners the rights to mine

an area to the exclusion of other artisanal miners but subordinate to the rights of the concession

holder.

          27.   In 2009, B2Gold (through DESMINIC) entered into an agreement with an

artisanal mining cooperative known as the Cooperativa De Produccion de De Pequenos Mineros

De La Libertad Chontales, R.L. (“COOPEMILICH”). Under this agreement (the “2009

COOPEMILICH Agreement”), artisanal miners agreed to relocate to different mining areas


                                                 7
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 8 of 37 PageID# 533




within the Concession if DESMINIC (1) compensated the artisanal miners; and (2) gave the

artisanal miners six months’ notice to vacate the area. The 2009 COOPEMILICH Agreement

expressly recognizes that B2Gold (through DESMINIC) retains priority rights within the

Concession as provided under Nicaraguan law. By agreement with B2Gold (through

DESMINIC), COOPEMILICH’s power to assign areas to artisanal miners is subordinate to

B2Gold’s (through DESMINIC) Concession rights.

       28.     The mayor of La Libertad and representatives of the Nicaraguan Ministry of

Energy and Mines (“Ministry”) were guarantors of the 2009 COOPEMILICH Agreement.

       C.      Jackson Tunnel

       29.     Gonzalez Lopez is a miner and member of COOPEMILICH. He and his son,

Gonzalez Guzman, operate the mining works in the area known as Jackson Tunnel (sometimes

referred to as “El Jackson” or “Jackson Mine”) in the San Juan region of La Libertad.

       30.     B2Gold (through DESMINIC) owns the real property at Jackson Tunnel. The

real property at Jackson Tunnel is located within the Concession.

       31.     At the time of the 2009 COOPEMILICH Agreement, Gonzalez Lopez held the

artisanal mining rights at Jackson Tunnel, and as a member of COOPEMILICH, he was bound

by the terms of the 2009 COOPEMILICH Agreement. The rights at Jackson Tunnel are

therefore governed by the 2009 COOPEMILICH Agreement with B2Gold (through DESMINIC)

and subordinate to B2Gold’s (through DESMINIC) Concession rights.

       32.     After the 2009 COOPEMILICH Agreement was in effect, Gonzalez Lopez

and/or Gonzalez Guzman entered into agreements purporting to sell possessory real property

and mining interests in Jackson Tunnel they did not have. Gonzalez Lopez only had the right to

work the Jackson Tunnel area as an artisanal miner and had no possessory rights to sell the real

property interest, mining interests, or any other interest in the Jackson Tunnel.


                                                 8
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 9 of 37 PageID# 534




       33.     For example, in 2014, Gonzalez Guzman, claiming to act with power of attorney

for Gonzalez Lopez, entered into an agreement purporting to give AURUM interests in Jackson

Tunnel. Specifically, Gonzalez Guzman, on behalf of his father, Gonzalez Lopez, with a

General Power of Attorney, entered into an agreement with AURUM whereby AURUM agreed

to provide logistics, machinery and equipment, tools, provisions, and inputs to mine Jackson

Tunnel and to share 50% of the profits.

       34.     In or about February 2015, Gonzalez Guzman, on behalf of his father, Gonzalez

Lopez, with a General Power of Attorney, purported to transfer partial rights of ownership to

Jackson Tunnel to AURUM and Kauffmann. The new composition of the purported

association became AURUM 50%; Gonzalez Lopez, 44%; and Kauffmann, 6%.

       35.     Gonzalez Lopez and/or Gonzalez Guzman falsified documents, including a land

survey, in an attempt to register and show that they own Jackson Tunnel as a mining concession

and that they own the surface rights at Jackson Tunnel. Several different drafts of survey maps

were shown by Gonzalez Lopez to different governmental authorities, including the “Ministry”

and the Municipality of La Libertad, in Gonzalez Lopez’s attempt in registering the working

area he was mining.

       D.      B2Gold Exercises Its Rights Under Nicaraguan Law and the 2009
               COOPEMILICH Agreement

       36.     On or about February 21, 2017, B2Gold (through DESMINIC) notified

COOPEMILICH that it intended to commercially mine the region within its Concession in the

San Juan sector of La Libertad where Jackson Tunnel is located and that, pursuant to the terms of

the 2009 COOPEMILICH Agreement, it would work with COOPEMILICH and all miners in the

region, with the participation of the Ministry, to ensure an orderly relocation within six months

of the notice. In addition to B2Gold’s six-month notice, Nicaraguan Mining Law prohibits



                                                 9
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 10 of 37 PageID# 535




 artisanal or small miners from mining any area within the perimeter of a concession without the

 agreement of the concession holder.

        37.    In response to the notice, COOPEMILICH, per the 2009 COOPEMILICH

 Agreement, reached an accord with B2Gold (through DESMINIC) in May 2017 for the process

 to be used for compensation and, in August 2017, an accord for compensation and relocation.

        38.      Gonzalez Lopez, as a member of COOPEMILICH, participated in an

 Extraordinary Meeting of COOPEMILICH members and voted to allow a special committee

 from COOPEMILICH to negotiate the compensation for relocation.

        39.    All of the miners that belonged to COOPEMILICH except Gonzalez Lopez

 vacated their mining areas and respected the 2009 COOPEMILICH Agreement and the

 compensation and relocation accords that were reached under that agreement. Each miner that

 vacated the mining area was compensated per the agreements.

        40.     Gonzalez Lopez (and Gonzalez Guzman, AURUM, and Kauffmann)

 unlawfully remained at Jackson Tunnel even though Gonzalez Lopez was a member of

 COOPEMILICH and an active member who authorized COOPEMILICH to negotiate the 2017

 compensation accord and the 2017 relocation accord.

        E.     B2Gold Learns in November 2017 that Gonzalez Lopez and Gonzalez
               Guzman, Among Others, Are Operating an Illegal Commercial Mine at
               Jackson Tunnel

        41.    On or about November 13, 2017, B2Gold received an email attaching a letter

 dated October 2017 from Gonzalez Lopez directed to Omar Vega, an engineer and Country

 Manager for B2Gold. In that letter, Gonzalez Lopez informed B2Gold of his commercial

 subterranean mining operation. Gonzalez Lopez claimed he had extensive documentation from

 COOPEMILICH recognizing that he was the owner of a mining operation known as Jackson

 Tunnel located within the Concession and within the 1% concession allowed by Nicaraguan law.


                                                10
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 11 of 37 PageID# 536




        42.     Gonzalez Lopez claimed that he had been working the Jackson Tunnel mine

 since he retired and many years before B2Gold came to Nicaragua. He said that he was the only

 small miner in La Libertad who had an industrial operation. He said that his mining operation

 used compressors, pneumatic drills, and diamond drill holes for small blasting. He said that his

 tunnel had been reconstructed and reinforced and had a railway line on which a small mining cart

 circulated to bring the ore to a station and then to the surface.

        43.     Gonzalez Lopez claimed that he sold his ore to a company called MLR – Plantel

 Los Angeles and that his mining operation was in full production. He said that he had many

 investments over the years on equipment purchased from the United States.

        44.     Gonzalez Lopez continued to state that, in the several days since the

 compensation of “almost 700 small miners” who used to mine the area, B2Gold had started

 mining the surface area with its machinery. Gonzalez Lopez said that B2Gold’s surface

 operations had caused two small tunnel collapses. He said his workers were scared of being

 trapped in the tunnel by further collapses caused by B2Gold’s machinery. He said that his

 operation was the only functioning subterranean mine in La Libertad.

        45.     Gonzalez Lopez warned that if the tunnel were to collapse because of the

 vibrations caused by B2Gold’s machinery and cause a loss of life, then the ensuing scandal

 would reach the entire country.

        46.     Gonzalez Lopez ended his letter by requesting a meeting with B2Gold to find a

 negotiated solution to this problem.

        47.     Two days later, on or about November 15, 2017, two B2Gold representatives

 visited Jackson Tunnel and spoke to the workers that were present and took photographs of the

 site. Gonzalez Lopez was not present that day and the B2Gold employees did not go




                                                   11
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 12 of 37 PageID# 537




 underground to view the tunnel.

         48.      On or about November 17, 2017, Gonzalez Lopez sent a second letter to B2Gold

 (directed again to Omar Vega) claiming a right to continue operating his subterranean mine. He

 said that the B2Gold representatives failed to inspect the tunnel so that they could see over 1000

 feet of tunnel. He said that the tunnel was located 200 feet below the highest elevation on San

 Juan Hill.

         49.      Gonzalez Lopez said that his tunnel was in front of one of the richest veins in La

 Libertad and that they had started some rich threads. He said that they have extracted high-grade

 ore, enough to process or sell a few tons and make a decent living.

         50.      Gonzalez Lopez asked B2Gold to send a geologist to take some samples and

 have the samples analyzed at a laboratory so that B2Gold can see that the value of the ore he and

 his associates were extracting from the mine is one of the richest deposits in La Libertad.

         51.      Gonzalez Lopez claimed that he was the only miner left in the San Juan vein, as

 all the other miners had left and were relocated to other areas of little value after those miners

 had negotiated away their rights to B2Gold.

         52.      Gonzalez Lopez claimed that he was legally continuing his mining operation

 because he was relying on the 1% area that the mining concession law grants artisanal miners

 and on the Constitution of the Republic, which protects cooperative work, in addition to having

 title to the land.

         53.      Gonzalez Lopez said that Jackson Tunnel had a rich vein of 200 meters in length,

 30 meters wide, and 130 meters deep. He said the tunnel held 585 thousand cubic meters of ore

 with a density of 2 tons per cubic meter with a value of 4 grams per ton. According to his

 calculations, Jackson Tunnel held more than one million tons of ore, equivalent to 160 thousand




                                                  12
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 13 of 37 PageID# 538




 troy ounces of gold. Gonzalez Lopez ended his letter by stating that he was open to dialogue

 and understanding.

        54.     On or about November 24, 2017, Carlos Andres Rodriguez Cruz, a representative

 of B2Gold, sent a letter to the Ministry informing the Director General of Mines Carlos Zarruk

 of the content of the November 13, 2017 letter received from Gonzalez Lopez. Rodriguez Cruz

 stated that the letter was the first time that B2Gold had heard of the Jackson Tunnel as a

 commercial mining operation. Rodriguez Cruz said that the representations Gonzalez Lopez

 made in the letter about the Jackson Tunnel mining operation suggested that mining operation

 did not comply with the laws governing small miners and artisanal miners.

        55.     Rodriguez Cruz further stated that he sent a team to Jackson Tunnel to collect

 information and take some photographs of the site to verify what Gonzalez Lopez said in the

 letter. The team met with two workers who said the collapses were caused by the rain and the

 team took photographs of the site.

        56.     Rodriguez Cruz also discussed the November 17, 2017 letter that he received

 from Gonzalez Lopez. Rodriguez Cruz then provided both Gonzalez Lopez letters and the

 photographs to the Ministry.

        57.     Rodriguez Cruz then requested that the Ministry inspect Jackson Tunnel and take

 all actions that are necessary to ensure compliance with all the mining laws.

        58.     On or about December 6, 2017, the Ministry inspected Jackson Tunnel. The

 inspectors were met by Gonzalez Lopez and were accompanied by B2Gold representatives. The

 inspectors found within the boundaries of B2Gold’s real property and on the surface a shed, an

 80-psi compressor, a container for housing tools, and a small plant for processing minerals that

 was about 90% complete. The inspectors inspected the tunnel and found it to be 1362-feet long,




                                                 13
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 14 of 37 PageID# 539




 six-feet high, six-feet wide, and supported by wooden beams. The inspectors also noted,

 according to information provided by Plantel Los Angeles S.A, a processing company, that

 Gonzalez Lopez supplied Plantel Los Angeles S.A., with 35.673 tons of deposits that yielded

 9.778 ounces of gold in 2017.

        59.     At the conclusion of the inspection, the Ministry inspectors requested that

 Gonzalez Lopez provide title to the property and the authorization from the concession holder

 allowing artisanal mining and small mining in the area where the mine is located. The Ministry

 inspectors further noted that the Concession holder B2Gold (through DESMINIC) presented title

 to the land where the Jackson Tunnel was located and two drawings showing that the tunnel was

 located on B2Gold property and within its Concession.

        60.     On or about January 25, 2018, Rodriguez Cruz petitioned the Ministry and the

 Director General of Mines Carlos Zarruk on behalf of B2Gold (through DESMINIC), requesting

 that the Ministry issue a resolution confirming:

                       that the mining area denominated and identified as La Libertad in the
                       ministerial agreement was duly granted to and is registered in favor of
                       B2Gold (through DESMINIC) and that this grant gives B2Gold the
                       exclusive rights to the exploration, exploitation, and establishment of
                       plants to recover the mineral deposits existing in the Concession;

                       that, pursuant to the Ministry’s December 6, 2017 inspection of Jackson
                       Tunnel, the only one who continues to mine within the Concession with
                       the help of workers is Gonzalez Lopez;

                       that, pursuant to the Ministry’s December 6, 2017 inspection of Jackson
                       Tunnel, Gonzalez Lopez does not have any permission from B2Gold
                       (through DESMINIC), the Concession holder of the area in which Jackson
                       Tunnel is located, to carry out any artisanal mining at Jackson Tunnel, and
                       that Gonzalez Lopez is in flagrant violation of the mining laws;

                       that, pursuant to the Ministry’s December 6, 2017 inspection of Jackson
                       Tunnel and Gonzalez Lopez’s own statements, Gonzalez Lopez is
                       deemed a small industrial miner (not an artisanal miner) making use of
                       explosives, drills, and a plant for processing ore in flagrant violation of the
                       mining laws;


                                                    14
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 15 of 37 PageID# 540




                  that B2Gold (through DESMINIC) has all the necessary licenses and
                  permits to mine La Libertad and that Gonzalez Lopez’s mining operations
                  without any authorization of B2Gold (through DESMINIC) affects
                  B2Gold’s mining operations in La Libertad and that Gonzalez Lopez’s
                  actions are in flagrant violation of the mining laws;

                  that, pursuant to the Ministry’s December 6, 2017 inspection of Jackson
                  Tunnel and Gonzalez Lopez’s own statements, Gonzalez Lopez has been
                  mining Jackson Tunnel as a commercial mining enterprise for over five
                  years in flagrant violation of the mining laws;

                  that B2Gold (through DESMINIC) entered into the 2009 COOPEMILICH
                  Agreement with COOPEMILICH; that the agreement was recorded with
                  the Ministry; that the 2009 COOPEMILICH Agreement stated, in part,
                  that “in the event that DESMINIC had an interest in extracting ore in some
                  of the areas where some of the authorized groups were operating,
                  DESMINIC, agrees to give notice six months in advance, the cooperative
                  will ensure that said group leaves the site of extraction in an efficient and
                  immediate way, respecting the periods authorized in this agreement”; and
                  that Gonzalez Lopez, as a member of COOPEMILICH, was in flagrant
                  violation of the 2009 COOPEMILICH Agreement;

                  that the 2009 COOPEMILICH Agreement established the parameters for
                  compensation for relocating; that those parameters and the compensation
                  for relocation were included and affirmed in the accord for the
                  compensation process for relocation from the site San Juan entered into on
                  August 8, 2017, and recorded with the Ministry; and that Gonzalez
                  Lopez, being an active member of COOPEMILICH, has refused to abide
                  by the compensation and relocation COOPEMILICH agreements by
                  claiming exorbitant amounts other than those agreed upon in the
                  agreements and refusing to be compensated or to relocate;

                  that, pursuant to the Ministry’s December 6, 2017 inspection of Jackson
                  Tunnel and statements provided by Plantel Los Angeles S.A., Gonzalez
                  Lopez’s mining operation produced 35.673 dry tons of mineral and 9.778
                  ounces of gold in 2017; and that the Ministry verified that B2Gold
                  (through DESMINIC) can continue under the compensation framework
                  agreed with COOPEMELICH and correctly compensate Gonzalez Lopez
                  according to the compensation table in the agreements and the volumes of
                  the works inspected and reported by Gonzalez Lopez;

                  that B2Gold (through DESMINIC) complied with the notice requirements
                  for relocation contained in the 2009 COPEMILICH Agreement by sending
                  written notice to COOPEMILICH on February 21, 2017, informing
                  COOPEMILICH and its members of the need to relocate from the San
                  Juan sector in six months;




                                           15
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 16 of 37 PageID# 541




                       that B2Gold (through DESMINIC) signed an agreement on August 8,
                       2017, with the president and representative of COOPEMELICH, members
                       of the COOPEMILICH board of directors, and the Commission of Miners
                       of the sector of San Juan, entitled “Agreements for the process of
                       compensation and transfer of the sector known as San Juan,” in the
                       presence of the mayor of La Libertad, a priest from the local Catholic
                       church, and a delegate of the Ministry; that this agreement is in force and
                       effect; that, in this agreement, COOPEMILICH guaranteed to vacate the
                       San Juan site occupied by its members no later than August 20 , 2017; and
                       that Gonzalez Lopez, as an active member of COOPEMILICH, is in
                       flagrant violation of the promises and obligations contained in the
                       agreements;

                       that B2Gold (through DESMINIC) is in compliance with the agreement
                       signed on August 8, 2017;

                       that Gonzalez Lopez was the first president, founder, and active partner of
                       COOPEMILICH; that Gonzalez Lopez has been part of the different
                       censuses that B2Gold (through DESMINIC) has made over the years; that
                       Gonzalez Lopez is included in the “Artisanal Mining Census Sheet” dated
                       September 9, 2014 that was submitted to the Ministry; that Gonzalez
                       Lopez’s active status as a member of COOPEMILICH was confirmed by
                       COOPEMILICH in a certificate it issued on December 4, 2017; and that
                       Gonzalez Lopez is in flagrant violation of the promises and obligations
                       contracted by COOPEMILICH and his obligations as a member of
                       COOPEMILICH; and

                       that B2Gold (through DESMINIC) is the owner of the real estate where
                       Gonzalez Lopez was found, which B2Gold has proven by having
                       submitted the title of ownership of that property.

 B2Gold (through DESMINIC) also submitted numerous documents in support of its petition.

        61.    On or about February 1, 2018, Gonzalez Guzman, under a power of attorney

 from Gonzalez Lopez, filed a petition with the Ministry on behalf of Gonzalez Lopez claiming

 that Gonzalez Lopez, by virtue of 50 years of being at El Jackson in good faith and “with the

 spirit of owner,” is the owner of the property. Gonzalez Lopez stated that he has been mining

 the property since 1992, before B2Gold (through DESMINIC) acquired its concession in 1994,

 and that approximately one million dollars have been invested in the mining operation over that

 time. Gonzalez Guzman, on behalf of Gonzalez Lopez, wanted the Ministry to issue an order




                                                16
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 17 of 37 PageID# 542




 directing B2Gold to cease its mining operations in the area.

        62.     On or about February 5, 2018, the Ministry issued a resolution (“Auto Resolutivo

 No. 014-DGM/MEM-2018”), agreeing with all the points raised in B2Gold (DESMINIC)’s

 petition and finding that the mining operations by Gonzalez Lopez in Jackson Tunnel have been

 proven without any demonstration by him of the legality of his actions; that all activities in the

 area need to be suspended until further information is obtained and to prevent any further ground

 failures; and that, within six days after receiving notice of the Ministry’s resolution, Gonzalez

 Lopez must provide: (i) a public deed showing his ownership interest in the property; (ii) the

 permission from the Concession holder to work as a small miner under the mining laws, (iii) the

 permission from the Ministry; (iv) the environmental prevention and mitigation plans presented

 and evaluated by the Delegation of Marena Chontales; and (v) any other document that

 Gonzalez Lopez believes supports his claim.

        63.     On or about February 26, 2018, Gonzalez Guzman, on behalf of Gonzalez

 Lopez, filed objections to the Ministry’s resolution claiming absolute nullity and seeking a

 recourse and revision of the resolution.

        64.     On or about February 26, 2018, B2Gold (through DESMINIC) filed an

 emergency request for urgent precautionary measure of suspension of new work against

 Gonzalez Lopez with the Court in La Libertad, Chontales. B2Gold (through DESMINIC)

 expressed grave concern for the safety of its workers, contractors and its mining operation in San

 Juan as well as for the safety of the workers of Gonzalez Lopez.

        65.     On or about March 7, 2018, the Ministry issued a second resolution that

 thoroughly analyzed all of Gonzalez Lopez’s objections, overruled all of them, and re-affirmed

 Auto Resolutivo No. 014-DGM/MEM-2018.




                                                  17
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 18 of 37 PageID# 543




        66.     Gonzalez Lopez willfully ignored Auto Resolutivo No. 014-DGM/MEM-2018

 and continued his mining operations at Jackson Tunnel.

        67.     On March 12, 2018, Gonzalez Guzman, on behalf of Gonzalez Lopez, filed an

 opposition to B2Gold’s emergency request for precautionary measures with the Court in La

 Libertad, Chontales. Gonzalez Guzman argued, among other things, that Gonzalez Lopez has

 been in possession of the land for over 50 years; that Gonzalez Lopez has been mining it as

 artisanal miner since 1992 before B2Gold (through DESMINIC) was granted the Concession;

 that Gonzalez Lopez never signed any of the COOPEMILICH agreements with B2Gold

 (through DESMINIC); that Gonzalez Lopez rejects such agreements as contrary to law; and that

 the fact that Gonzalez Lopez is a member of COOPEMILICH does not obligate Gonzalez

 Lopez to accept agreements made by COOPEMILICH because Gonzalez Lopez is exercising

 his own individual rights under the small mining laws.

        68.     On or about March 15, 2018, the Court issued an order enjoining Gonzalez

 Lopez and his workers from entering illegally onto the land owned by B2Gold (through

 DESMINIC) and exploiting the land without authorization and in contravention of the relocation

 agreements between B2Gold (through DESMINIC) and COOPEMILICH.

        69.     Gonzalez Lopez, Gonzalez Guzman, AURUM, Christopher, and Kauffmann

 have willfully ignored both the order of the Court and the Auto Resolutivo No. 014-DGM/MEM-

 2018 issued by the Ministry and are currently openly and defiantly violating both orders. They

 have trespassed onto B2Gold (through DESMINIC)’s property, destroyed the fence put up by

 B2Gold (DESMINIC) to protect members of the community and animals from wandering into

 active mining areas, confronted and threatened B2Gold (DESMINIC) employees protecting the

 site, and have continued mining operations in violation of both orders.




                                                18
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 19 of 37 PageID# 544




 III.   Christopher and the Enterprise Turn to Threats and Defamation Against B2Gold

        A.      First Email from Christopher Threatening Defamation

        70.     On or about January 16, 2018, Christopher, using the email address

 popoyo128@gmail.com, sent an extortionate email to the investor@b2gold.com email account,

 which is owned and controlled by B2Gold. The email was also sent to Kauffman

 (eakauffman@icloud.com) and Roberto Cruz (robertocruz942@hotmail.com).

        71.     Christopher and Kauffman, along with their confederates in the Enterprise,

 agreed to send this extortionate email, among others, to Plaintiffs.

        72.     The email was “directed towards Chief Counsel [of B2Gold], Roger Richer.”

        73.     Christopher began the email by stating that his “team” has experience

 “crush[ing] criminals” at his beachfront property in Nicaragua.

        74.     Christopher identified himself as a “significant shareholder” in AURUM and

 claimed that AURUM owns a 60% interest in the mine at Jackson Tunnel. Christopher also

 identified Gonzalez Guzman as a “significant shareholder” in AURUM.

        75.     Christopher falsely accused B2Gold of various crimes in Nicaragua and stated

 that he would “attend the next shareholder annual if necessary to explain to all shareholders

 current B2Gold business practices here in Nicaragua.”

        76.     Christopher also threatened, “I . . . would be almost certain that your [B2Gold’s]

 behavior here would cause the NYSE [New York Stock Exchange] to consider delisting you.

 While not as familiar with the TSE [Toronto Stock Exchange], I bet it would take a similar dim

 view of your practices here.”

        77.     Christopher told B2Gold to “expect a war” and to expect “a vicious social media

 campaign designed to lower [B2Gold’s] share price.”

        78.     Christopher invited B2Gold to “negotiat[e]” purchasing Jackson Tunnel from


                                                  19
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 20 of 37 PageID# 545




 AURUM. Christopher (falsely) estimated that “there may be as much as a billion dollars of

 gold there at today’s price.”

         79.     Before Christopher would “negotiat[e],” however, he suggested that “B2Gold

 [had to] get [its] f.ckin’ thug lawyers and other scum bags off the backs of our team members,

 the Gonzalez family, the Kauffmann family and anyone constructively associated with the

 Jackson.” (emphasis added).

         80.     Christopher closed the email stating, “I have a special way of treating

 bullies. And an equal and opposite manner for my friends. Lets pursue the friendly path which

 will ultimately be more profitable for all parties anyway.”

         81.     Christopher signed the email as President of Flor and as a shareholder in

 AURUM.

         82.     B2Gold did not give into the extortionate demands because the Enterprise’s

 allegations were false, misleading, unfounded, and scurrilous. B2Gold (through DESMINIC)

 also already owned the property where Jackson Tunnel was located and the exclusive mining

 rights in that region.

         B.      Christopher and the Enterprise Mount a Campaign Threatening Plaintiffs
                 with Defamation and Violence

         83.     Following Christopher’s initial email and threats to B2Gold, Christopher has

 made good on his threat of “war.”

         84.     Since January 2018, Christopher, acting on behalf of the Enterprise, has sent

 over 50 threatening and extortionate emails to Craig.

         85.     Christopher’s emails to Craig have become increasingly threatening over time

 and have included threats of violence against Craig.

         86.     Christopher explicitly threatened or strongly implied that the Enterprise would



                                                 20
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 21 of 37 PageID# 546




 take the following actions, among others:

                       Send a false and defamatory report to B2Gold’s top shareholders in the
                       United States and elsewhere.

                       File false and defamatory reports with the New York Stock Exchange, the
                       United States Securities and Exchange Commission, the Toronto Stock
                       Exchange, United States Immigration and Customs Enforcement, the
                       United States Department of Justice, the United States Embassy in
                       Nicaragua, and the Canadian Embassy in Nicaragua, among other
                       institutions.

                       Defame B2Gold to its “creditors.”

                       Begin a “global media campaign to discredit [B2Gold].”

                       Distribute a false and defamatory report about B2Gold to a United States
                       Circuit Court judge and United States Senators.

                       Cause a “50% one day stock decline” in B2Gold’s share value.

                       “Fuck [B2Gold] out of five billion dollars.”

                       “[C]ome after [B2Gold] in Canada and the U.S.”

                       “[S]tart a political fire . . . .” (“B2Gold built it and we are going to light it
                       up!”).

                       File false and defamatory lawsuits against B2Gold in the United States,
                       Canada, Nicaragua, and “hell maybe even the Court of the Hague.”

                       Initiate “dozens if not hundred[s] of cases . . . that have nothing to do with
                       [the Enterprise’s illegitimate] claim [to Jackson Tunnel].”

                       Make B2Gold’s “life hell for the next five years.”

                       “Com[e] for [B2Gold] in every direction possible.”

                       Kill or injure Craig and other B2Gold executives.

                       Travel to Vancouver and/or hire someone to kill or injure Craig and other
                       B2Gold executives.

                       Incite a “gold miner revolt.”

                       Meet with a Nicaraguan Supreme Court Justice to have the Concession
                       revoked from B2Gold.



                                                  21
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 22 of 37 PageID# 547




           87.   Throughout these emails, Christopher identified that he and/or his associates are

 working with:

                        AURUM

                        Gonzalez Lopez

                        Gonzalez Guzman

                        the “entire Gonzales Family”

                        Kauffman

                        Emilio Alfredo Kauffman Lopez

                        Darwin Kauffman

                        Roger Kauffman

                        the “entire Kauffman family”

                        and unspecified others.

           88.   Based on Christopher’s own statements and the IP addresses associated with the

 emails, Christopher sent these emails from Arlington, Virginia; Florida; Kansas; Texas;

 Colorado; and Nicaragua, among other places.

           89.   Among the emails that Christopher sent from Arlington, Virginia, were emails

 wherein Christopher threatened to kill or injure Craig. Attached to two of these emails were

 photographs of dead bodies face down in blood.

           90.   Christopher used his popoyo128@gmail.com email address to send each of these

 emails.

           91.   The following table describes most of the emails Christopher sent to B2Gold or

 Craig in reverse chronological order:

          Date
                                              Description and Highlights
      (on or about)
     August 22, 2018      In the email, Christopher falsely accuses B2Gold of leading and


                                                  22
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 23 of 37 PageID# 548




                      financing a massacre at “Lovago.” Christopher attempts to extort
                      B2Gold on behalf of the Enterprise, stating, “The offer now is $20
                      mil cash, 4 mil shares, 10mil warrants. Given your share price
                      performance we require strike price below $3 now.” Christopher
                      then threatens to defame B2Gold to United States authorities,
                      stating, “I spend all next week in DC. I would prefer Lovago not be
                      on my agenda.”
                      In the email, Christopher, on behalf of the Enterprise, threatens to
                      defame and falsely accuse B2Gold, Craig, and other B2Gold
                      executives of crimes. Christopher threatens to take these actions
                      in meetings he has scheduled with officials at various federal
     August 9, 2018
                      agencies, including the United States Department of State.
                      Christopher states that Craig, among other B2Gold executives, can
                      spend the rest of his life in jail or “we [the Enterprise] can be
                      [B2Gold] share and warrant holders cheering on your success.”
                      In the email, Christopher, on behalf of the Enterprise, demands
                      that B2Gold give the Enterprise $15 million dollars and 4 million
                      shares, among other demands. Christopher also suggests that he,
     August 8, 2018   members of the Enterprise, and/or B2Gold sign “NDAs”
                      Attached to the email is a document that appears to be a fabricated
                      news article or press release falsely accusing “NYSE listed firm
                      (BTG) B2Gold” of serious crimes.
                      In the email, Christopher, on behalf of the Enterprise, threatens to
     August 3, 2018   bring legal actions against B2Gold in the United States and Canada
                      unless B2Gold “settles” with the Enterprise.
     July 25, 2018    The email contained only a picture of a body face down in blood.
                      In the email, Christopher, on behalf of the Enterprise, threatens to
     July 24, 2018    defame Plaintiffs and distribute the Spectre Report to more people
                      unless Plaintiffs pay the Enterprise millions of dollars.
                      In the email, Christopher, on behalf of the Enterprise, threatens to
                      falsely accuse Plaintiffs of serious crimes. Christopher also states
     July 20, 2018    that the “US Dept.of.State now has [Craig] on the research list for
                      mobility and financial sanctions” and that “[w]e got more gifts
                      coming your way.”
                      In the email, Christopher, on behalf of the Enterprise, threatens to
     July 5, 2018
                      defame Plaintiffs and kill or injure Craig.
                      In the email, Christopher, on behalf of the Enterprise, threatens to
                      defame Plaintiffs and kill or injure Craig and other alleged B2Gold
     June 22, 2018    employees.
                      The email also contains a picture of a dead boy face down in blood
                      in the street.



                                             23
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 24 of 37 PageID# 549




                      In the email, Christopher, on behalf of the Enterprise, threatens to
                      defame Plaintiffs and falsely accuse them of crimes. Christopher
     June 6, 2018
                      threatens, “150 institutional investors receive the [Spectre Report]
                      early next week.....the top shareholders in your scumbag firm.”
                      In the email, Christopher, on behalf of the Enterprise, threatens,
     May 12, 2018     “You cannot imagine the hell we are unleashing on you next
                      week.”
                      In the email, Christopher, on behalf of the Enterprise, threatens to
     May 12, 2018
                      have Craig “jailed.”
                      In the email, Christopher, on behalf of the Enterprise, threatens to
     May 8, 2018
                      defame Plaintiffs and have B2Gold’s Concession “cancelled.”
                      In the email, Christopher, on behalf of the Enterprise, threatens to
     May 7, 2018
                      defame Plaintiffs.
                      In the email, Christopher, on behalf of the Enterprise, threatens to
     May 2, 2018
                      defame B2Gold.
                      In the email, Christopher, on behalf of the Enterprise, states that
     April 24, 2018
                      he is “gunning hard to f.ck [B2Gold] up.”
                      In the email, Christopher, on behalf of the Enterprise, states,
     April 24, 2018
                      “Lights are shining and cockroaches are running.”
                      In the email, Christopher, on behalf of the Enterprise, threatens
     April 17, 2018   that the Enterprise will bring legal actions against B2Gold unless
                      B2Gold accedes to the demands of the Enterprise.
                      In the email, Christopher, on behalf of the Enterprise,
     April 13, 2018
                      threatens to defame Plaintiffs to a Canadian Agency.
                      In the email, Christopher, on behalf of the Enterprise, threatens to
                      defame B2Gold and bring legal actions against B2Gold.
     April 13, 2018   Christopher further threatens, “We are certain you are not yet
                      really thinking that we can reach you in North America. I wll
                      continue to ask you if that is a bet you really want to make.”
                      In the email, Christopher, on behalf of the Enterprise, states it is
     April 4, 2018
                      his “life.mission to.fuck [B2Gold] out of five billion dollars.”
                      In the email, Christopher, on behalf of the Enterprise, threatens to
     April 4, 2018
                      defame B2Gold.
                      In the email, Christopher, on behalf of the Enterprise, threatens
     April 4, 2018
                      that the Enterprise will bring legal actions against Plaintiffs.

     April 4, 2018    In the email, Christopher, on behalf of the Enterprise, threatens
                      Craig, saying: “[R]ecall I am a US citizen with a passport. You can



                                             24
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 25 of 37 PageID# 550




                      be a hero or a hunted deer.”
                      In the email, Christopher, on behalf of the Enterprise, threatens
     April 3, 2018
                      legal actions against Plaintiffs.
                      In the email, Christopher, on behalf of the Enterprise, threatens:
     April 3, 2018
                      “You wanted a war ....so.you have a war!”
                      In the email, Christopher, on behalf of the Enterprise, says he is
     March 26, 2018   Craig’s “worst nightmare” and that it is his “lifes mission now to
                      completely f.ck [Craig].”
                      In the email, Christopher, on behalf of the Enterprise, threatens to
     March 26, 2018   defame B2Gold and initiate legal actions unless B2Gold pays the
                      Kauffmanns “$100 million now.”
                      In the email, Christopher, on behalf of the Enterprise, threatens to
                      defame B2Gold and initiate legal actions against Plaintiffs.
                      Christopher also threatens:
                      “Dale, do you like violence. You seem intent on formenting
     March 23, 2018   violence. But you think you are exempt from the consequences.
                      Maybe you are not. Remember the Golden Rule....do unto to others
                      as you would have them do unto you..... the first time one of your
                      actions causes physical harm to someone here I will consider you
                      personally responsible. I have a passport.I like visiting Vancouver.
                      Maybe we run into to each other for a beer or something.”
                      In the email, Christopher, on behalf of the Enterprise, threatens to
     March 21, 2018   defame B2Gold and file actions and complaints against B2Gold
                      with United States authorities.
                      In the email, Christopher, on behalf of the Enterprise, threatens,
     March 15, 2018
                      “[W]e have barely begun our attacks on you.”
                      In the email, Christopher, on behalf of the Enterprise, threatens to
                      defame B2Gold “to major shareholders by June or sooner.”
     March 14, 2018
                      Christopher also threatens, “[Y]our time.to resolve this quietly is
                      running out.”
                      In the email, Christopher, on behalf of the Enterprise, threatens,
     March 9, 2018    “Good luck with your eviction notice. . . . [I]t will.cost you $500
                      million potentially.”
                      In the email, Christopher, on behalf of the Enterprise, threatens,
     March 7, 2018    “We are coming after you in ways you seem to arrogant to consider
                      possible.”
     February 26,     In the email, Christopher, on behalf of the Enterprise, threatens to
     2018             bring legal actions against B2Gold.




                                             25
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 26 of 37 PageID# 551




     February 21,       In the email, Christopher, on behalf of the Enterprise, threatens to
     2018               bring legal actions against B2Gold.
                        In the email, Christopher, on behalf of the Enterprise, threatens,
     February 13,       “We are going to make your life hell for the next five years or you
     2018               can have a new partner for a new paradygm of real reponsible
                        mining in Nicaragua . . . .”
                        In the email, Christopher, on behalf of the Enterprise, threatens to
     February 12,
                        defame B2Gold to its creditors, “the exchanges,” and the “US and
     2018
                        Canadian SECs.”
     February 9, 2018 Attached to the email is photograph of protestors.
                      In the email, Christopher, on behalf of the Enterprise, threatens to
     February 6, 2018 bring “dozens” of court actions against B2Gold and threatens, “We
                      advance everyday against you.”
                      In the email, Christopher, on behalf of the Enterprise, threatens to
                      defame B2Gold to the SEC and NYSE. Christopher also
     February 2, 2018
                      threatens, “If we fight it lasts a decade and could cost your firm
                      several hundred million or more.”
                        In the email, Christopher, on behalf of the Enterprise, threatens to
     January 31, 2018
                        bring legal actions against B2Gold in the United States and Canada.
                      In the email, Christopher, on behalf of the Enterprise, threatens to
     January 31, 2018 defame B2Gold in “a global social media campaign as well as
                      using the national media here.”
                        In the email, Christopher, on behalf of the Enterprise, threatens to
     January 29, 2018
                        bring baseless legal actions against B2Gold in Nicaragua.
                      In the email, Christopher, on behalf of the Enterprise, attaches a
     January 25, 2018 picture of himself and other co-conspirators and threatens, “Just in
                      case you think this is not really happening.”
                      In the email, Christopher, on behalf of the Enterprise, falsely
     January 25, 2018 accuses B2Gold of crimes and threatens “the clock is ticking” to
                      negotiate with the Enterprise.
                      In the email, Christopher, on behalf of the Enterprise, threatens
     January 24, 2018 bring legal actions against B2Gold in the United States and defame
                      B2Gold to the NYSE and the SEC.
                        In the email, Christopher, on behalf of the Enterprise, threatens a
     January 23, 2018
                        “gold miner revolt” unless B2Gold “negotiate[s].”
                      In the email, Christopher, on behalf of the Enterprise, falsely
     January 21, 2018 accuses B2Gold of crimes and threatens, “You can pay us 2-4% of
                      estimated non assessed value or 100% plus treble damages and of



                                               26
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 27 of 37 PageID# 552




                           course, probably see your share price tumble and risk potential
                           delisting.”
                           In the email, Christopher, on behalf of the Enterprise, threatens to
      January 19, 2018
                           defame B2Gold to the TSE and NYSE.
                           In the email, Christopher, on behalf of the Enterprise, threatens
      January 16, 2018
                           B2Gold as described in Paragraphs 70 through 81.

        C.      Christopher Follows Through With His Threats of Defamation and
                Threatens Further Defamation

        92.     Christopher and others acting on behalf of the Enterprise created a materially

 false, scurrilous, and defamatory report claiming, among other things, that B2Gold was involved

 in “a criminal conspiracy to defraud Nicaragua of her gold wealth” (The “Spectre Report”).

        93.     Christopher and others in or associated with the Enterprise, with the intent to

 deceive and obtain money from B2Gold, devised a scheme and artifice to defame B2Gold and

 defraud B2Gold’s shareholders and investors with The Spectre Report.

        94.     Christopher and others in or associated with the Enterprise fraudulently

 constructed The Spectre Report to appear to be a legitimate report prepared by an independent

 third-party expert.

        95.     In or about June 2018, Christopher and others in or associated with the

 Enterprise did in fact knowingly, voluntarily, and intentionally begin disseminating the

 materially false, misleading, and defamatory Spectre Report using interstate and foreign wires,

 including email and social media:

                         In or about June 2018, Christopher transmitted The Spectre Report, or
                         caused the report to be transmitted, over interstate wires to at least two
                         B2Gold investors in Dallas, Texas.

                         Based on Christopher’s own statements, the IP addresses associated with
                         Christopher’s emails, and the June 1, 2018 completion date on The
                         Spectre Report, Christopher transmitted the report, or caused the report to
                         be transmitted, using interstate wires while he was present in the Eastern
                         District of Virginia.



                                                  27
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 28 of 37 PageID# 553




                        Based on Christopher’s own statements, others in the Enterprise also
                        transmitted The Spectre Report, or caused the report to be transmitted, via
                        interstate or foreign wires to other individuals, entities, and B2Gold
                        investors.

        96.     The Spectre Report, dated June 1, 2018, is titled “Trafficking of Mineral

 Concessions: A Criminal Conspiracy to Defraud Nicaragua of her Gold Wealth.” The Spectre

 Report falsely stated that it was “prepared for” AURUM by Spectre Associates. However, the

 electronic document properties, which are metadata not visible in the text, for The Spectre

 Report show “Philip Christopher” as the author of the document. Christopher and, on

 information and belief, others acting on behalf of the Enterprise participated in the creation of

 The Spectre Report.

        97.     The Spectre Report purports to “describe and detail the processes and

 machinations of the extensive criminal conspiracy designed to defraud the nation of Nicaragua of

 its greatest physical wealth, her gold.” Every page of The Spectre Report states:

                “This document is based on research performed by Spectre
                Associates and delivered to clients, the AUREM SA ownership
                team of El Jackson mine in La Libertad, Chontales. Information
                contained herein was gathered over the past several years from
                research of legally registered documents in Nicaragua and
                interviews of persons knowledgeable of land and concession
                trafficking activities in the region of La Libertad, Chontales,
                Nicaragua. This report is the result of these investigations and
                analysis.” (bold emphasis added).

        98.     In The Spectre Report, Christopher and others associated with the Enterprise

 made the following materially false, scurrilous, and defamatory statements regarding Plaintiffs:

                        “Then, the highly specific example of the ‘El Jackson’ mine in La
                        Libertad will serve to describe and highlight many of the tactics and
                        strategies of the international miners and their Nicaraguan
                        associates…Suffice it to say the manner used by B2Gold and her
                        Nicaraguan owned subsidiary, DESMINIC in La Libertad and Santa
                        Domingo, Chontales can be described as criminal in every way. Extortion,
                        Coercion, Usurpation, Threats are words that accurately describe the
                        activities of B2Gold and its operators. Bribery is applied liberally on a


                                                  28
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 29 of 37 PageID# 554




                    massive scale to include judges, police, government accountants and more.
                    This is a conspiracy that goes from the pueblo and campo to the
                    Secretaria, Assemblia, CSJ and, of course, the Ministry of Energy and
                    Mines (MEM).”

                    “Even B2Gold admits in their own documents that the percentage of
                    revenue paid as TAXES IS ONLY 5%.”

                    “Most of the numbers we will quote going forward in this report are drawn
                    directly from the Chontales NI 43-101.”

                    “Source: B2Gold NI 43-101, dated March 27, 2015.”

                    “B2Gold did not want to let on just how much gold was actually there in
                    Chontales. B2Gold, most likely with the willing help of MEM, appears to
                    have dramatically understated the resource.”

                    “So B2Gold may be understating production by a factor of three or four
                    times.”

                    “For years, the production in La Libertad for B2Gold has been reported in
                    their SEC documents as roughly $800,000 per day, but our intelligence
                    gathering consistently informs us that they are producing $1.2 million.”

                    “A final point of discussion concerning the national instrument produced
                    by B2Gold, their firm is not a sophisticated deep resource miner, but are
                    more so just bulldoze managers, ie surface ore extractors. Thus they
                    produced an NI for surface material extraction that only goes to a depth of
                    400 meters”

                    “B2Gold may be understating production by three fold and ignoring a
                    resource within the exact veins measured in their NI that may be five, six
                    seven times bigger. In other words, the numbers we will now share
                    specifically might be in reality 15 to 20 times larger ( 3 * 6) than B2Gold
                    is showing in their NI.”

                    “B2Gold, we estimate almost doubles the real costs in their SEC reporting
                    to make the mine appear less profitable then it is actually is.”

                    “If costs have say doubled or a bit more, but efficiencies have been almost
                    100%, then costs should be almost unchanged, but B2Gold reports all-in
                    costs of $1100 per ounce. $700 to 800 would be far more believable.
                    Over-reporting costs allows B2Gold to hide the costs of their bribery and
                    graft from the international finance community and the Securities &
                    Exchange Commissions (SECs) of the US and Canada.”

       99.   The Spectre Report identifies Craig as a “primary co-conspirator” and states: “Mr



                                             29
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 30 of 37 PageID# 555




 Craig, Canadian citizen, is either directly involved as senior manager of the conspiracy or is

 choosing to pretend he does not know. We favor directly involved, although probably rarely or

 never interacts with top Sandinistas.”

        100.    The Spectre Report then identifies other “primary co-conspirators” who

 purportedly either work for, or on behalf of, B2Gold:

                        “Omar Vega, functional President of DESMINIC SA. Reports to Zarruk
                        and Craig. Distributes bribes and pay-offs, manages thru others coercion
                        and threats.”

                        “Carlos Barberena, Chief Operating Officer of DESMINIC. Reports to
                        Vega and Zarruk. Designs and implements policies to repress the [Small
                        Miners Community (“SMC”)].”

                        “Denis Quintanilla, Head of Security for DESMINIC and B2Gold.
                        Implements armed invasions and other dirty tricks against SMC. Reports
                        to Barberena.”

                        “Raul Novoa, attorney for DESMINIC and B2Gold. Reports to Vega and
                        Barberena. Acts as repression agent to SMC at the legal system level.”

                        “Alejandro Bermudez, attorney for DESMINIC and B2Gold. Leads local
                        conspiracy to suborn courts and police. Lead local repression agent,
                        particularly for violating civil rights of SMC. Reports to Omar Vega & Dr
                        Novoa.”

                        “Ivan Lara, DESMINIC, reports to Mr Vega. Mr Lara leads coercion
                        efforts in the Chontales region for B2Gold & DESMINIC. Works with
                        local police and when needed riot police to intimidate and even physically
                        attack small miners.”

                        “Erasmo Rivas Aruaz, head of workers union for B2Gold/DESMINIC.
                        Key repression agent to SMC. Now heads para-military contingent
                        controlling La Libertad vein. Reports to Porras, Murrillo and Vega.”

        101.    Each and every purported “brief role description” above is material false and

 scurrilous and falsely ascribes criminal and odious acts and roles on behalf of B2Gold in

 Nicaragua.

        102.    The Spectre Report falsely states that B2Gold is the “Canadian Corporation as




                                                 30
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 31 of 37 PageID# 556




 prime conspirator in the El Jackson”: “B2Gold – breaking US laws to include Foreign Corrupt

 Practices Act, RICO, Patriot and the Securities and Exchange Act. NYSE & TSE listings should

 be carefully reviewed for delisting.”

           103.   After its list of the purported conspirators, The Spectre Report proceeds to

 provide a purported “brief summary of the situation and the primary tactics of B2Gold,

 DESMINIC and MEM,” including the following materially false and defamatory statements of

 “fact”:

                         “Small miners are offered a small sum of money, usually less than 1/100
                         of one percent of fair global value for In-Ground reserves. They are then
                         told take the payment or the Antimotines will come and throw them off
                         anyway and they will get nothing, except maybe some jail time. Most
                         take the pay off and then realize they can no longer feed their families in a
                         week, two at most. … We believe hundred of small miners may have a
                         legitimate claim to be restored to the land they ‘sold’ to B2Gold.”

                         “Families have been invited to ‘community dinners’ and when the men
                         return to their claim there are B2Gold armed guards forbidding entry.”

                         “Another trick played on small miners is the land trade offer. B2Gold did
                         this to about 30 small miners late last year. They give them concession
                         rights in a different area of Chontales. The small miners are told that this
                         land is just as rich as the land they are giving up to B2Gold. 28 of the 30
                         miners scammed in this gambit gave up working the new terrain almost
                         immediately as the quality of the land they received in trade is worthless
                         for gold extraction by artesenial methods.”

                         “And further, our intelligence coming from mill workers for B2Gold is
                         telling us that the material B2Gold is processing is three times richer than
                         their NI anticipated.”

                         “Visit a gold field in Nicaragua… From main street La Libertad you see a
                         scene of the earth being vacuum cleaned around a lonely chapel left
                         standing. Up the road in Santa Domingo half the town is perched now on
                         a massive open pit and B2Gold wants to move the entire town or dig under
                         it.”

           104.   In a “Final Summary Review,” The Spectre Report falsely states: “Nicaragua has

 suffered a growing conspiracy over the last 10 years to defraud the people and the government of




                                                   31
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 32 of 37 PageID# 557




 the patrimony of her gold. In Chontales, B2Gold of Vancouver, Canada and her wholly owned

 Nicaraguan subsidiary, DESMINIC have been the primary international miners involved in the

 corruption against the Kauffmann family and hundreds of other small miners.” (bold emphasis

 added).

           105.   In or about June 2018, Christopher transmitted a copy of The Spectre Report, by

 email or some other use of interstate wires, to two different investors for B2Gold located in or

 about Dallas, Texas. Based on Christopher’s own statements and the IP addresses associated

 with his emails to Craig, Christopher transmitted The Spectre Report to these investors while he

 was present in the Eastern District of Virginia.

           106.   Based on the statements of other individuals and organizations that received The

 Spectre Report as well as Christopher’s own statements, Christopher widely distributed The

 Spectre Report throughout the United States and Nicaragua, and sent The Spectre Report to

 investors, governmental organizations, and non-governmental organizations, among others.

           107.   In an August 8, 2018 email to Craig, among others, Christopher stated: “Today,

 the two documents that are attached were handed to a US District Court judge. She will share

 them by weeks end with her three dear South FLA friends. two US Congress persons and a US

 Senator. Of course, I know who they are, can you?” The Spectre Report is one of the two

 documents attached to Christopher’s August 8, 2018 email. Based on Christopher’s own

 statements in the August 8, 2018 email to Craig, Christopher sent the email while present in the

 Eastern District of Virginia.

           108.   Based on Christopher’s own statements, Christopher and others associated with

 the Enterprise also sent The Spectre Report, or caused The Spectre Report to be sent, to other

 B2Gold investors, individuals, and entities.




                                                    32
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 33 of 37 PageID# 558




            109.   Christopher knew that the statements referenced above in Paragraphs 92 through

 107 were demonstrably and materially false, or they acted with reckless disregard of the truth or

 falsity of the statements, when they sent The Spectre Report to B2Gold investors and a “US

 District Court judge.”

            110.   Based on Christopher’s own statements, Christopher sent The Spectre Report to

 B2Gold investors and a “U.S. District Court judge” with the specific intent to harm Plaintiffs’

 reputations, harm B2Gold’s share price in the American stock market, and to discourage

 B2Gold’s investors and other third parties from associating with B2Gold and/or Craig in an

 attempt to defraud and extort Plaintiffs out of, among other things, hundreds of millions of

 dollars.

                                             COUNT I:
                                Defamation Per Se Under Virginia Law

            111.   Plaintiffs reallege the facts in Paragraphs 1 through 110.

            112.   Christopher published The Spectre Report to third parties, including, without

 limitation, by sending a copy of The Spectre Report by interstate wire from to, among others,

 two investors of B2Gold in Texas, and by sending a copy of The Spectre Report to a “US

 District Court judge.”

            113.   Christopher created and published The Spectre Report, at least in part, in the

 Eastern District of Virginia.

            114.   The Spectre Report includes numerous materially false and defamatory statements

 that are detailed above in Paragraphs 92 through 107.

            115.   The material false statements in The Spectre Report charge B2Gold with

 committing criminal acts, including, but not limited to, bribing public officials such as judges

 and police, lying in SEC reporting documents, violating the Foreign Corrupt Practices Act, and



                                                    33
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 34 of 37 PageID# 559




 directing, authorizing, or promoting physical attacks on Nicaraguan individuals. The Spectre

 Report further imputes to B2Gold unsavory and odious business practices in Nicaragua, such as

 tricking “small miners” into selling their land to B2Gold for almost nothing and inviting local

 families to community dinners so that B2Gold could claim the families’ land while that land was

 vacant using armed guards.

         116.       Such conduct constitutes defamation per se, as the statements cast aspersions on

 B2Gold’s honesty, credit, efficiency, prestige, and standing in B2Gold’s field of business and

 American financial markets.

         117.       The Spectre Report further falsely states that Craig is “senior manager of the

 conspiracy.”

         118.       Such conduct constitutes defamation per se, as the statement imputes the

 commission of a criminal offense involving moral turpitude for which Craig may be convicted,

 imputes a lack of integrity in the performance of Craig’s duties in his job, and prejudices Craig in

 his profession.

         119.       When Christopher and others in the Enterprise published The Spectre Report,

 Christopher and the Enterprise knew that the defamatory statements therein were materially and

 demonstrably false, or they acted with reckless disregard for their truth or falsity.

         120.       Christopher published The Spectre Report with the intent to harm Plaintiffs’

 reputations and to deter third parties from associating or dealing with Plaintiffs.

         121.       Plaintiffs’ reputations and business have been irreparably harmed by

 Christopher’s publication of the false and defamatory Spectre Report.



         WHEREFORE, Plaintiffs demand judgment against Defendant Philip Christopher and in

 their favor for:



                                                     34
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 35 of 37 PageID# 560




               A.      Compensatory and other damages proximately caused by Christopher’s

                       defamation in an amount exceeding $75,000.

               B.      Punitive damages for Christopher’s defamation in the amount of $350,000

                       or the maximum available by law;

               C.      Injunctive relief prohibiting Christopher or his agents from further

                       disseminating the false and defamatory statements in the Spectre Report as

                       set forth in paragraphs 92 to 107 or any other substantially similar false

                       and defamatory statements;

               D.      The costs of suit and reasonable attorneys’ fees; and

               E.      Such other relief as the Court deems just.

                                         JURY DEMAND

       Plaintiffs demand a trial by jury on all of their claims so triable.



 Dated: September 16, 2019                             Respectfully submitted,



                                                       By                 /s/
                                                       Ellis L. Bennett (VSB No. 71685)
                                                       DUNLAP BENNETT & LUDWIG PLLC
                                                       211 Church Street SE
                                                       Leesburg, Va. 20175
                                                       (703) 777-7319 (telephone)
                                                       (703) 777-3656 (facsimile)
                                                       ebennett@dbllawyers.com

                                                       Stephen D. Graeff (VSB No. 77720)
                                                       DUNLAP BENNETT & LUDWIG PLLC
                                                       8300 Boone Boulevard, #550
                                                       Vienna, VA 22182
                                                       (703) 777-7319 (telephone)
                                                       (703) 777-3656 (facsimile)
                                                       sgraeff@dbllawyers.com



                                                 35
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 36 of 37 PageID# 561




                                           RJ Zayed (admitted pro hac vice)
                                           John Marti (admitted pro hac vice)
                                           Erin Kolter (admitted pro hac vice)
                                           Michael Brey (admitted pro hac vice)
                                           DORSEY & WHITNEY LLP
                                           50 South Sixth Street
                                           Suite 1500
                                           Minneapolis, MN 55402
                                           (612) 340-2600 (telephone)
                                           (612) 340-2868 (facsimile)
                                           zayed.rj@dorsey.com
                                           marti.john@dorsey.com
                                           kolter.erin@dorsey.com
                                           brey.michael@dorsey.com

                                           Attorneys for Plaintiffs B2Gold Corp. and
                                           Dale Alton Craig




                                      36
Case 1:18-cv-01202-TSE-IDD Document 31 Filed 09/16/19 Page 37 of 37 PageID# 562




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 16, 2019, I electronically filed the foregoing
 document with the Clerk of Court using the CM/ECF system, which will send a notification of
 such electronic filing to all counsel of record. I FURTHER CERTIFY that on September 16, 2019,
 a copy of the foregoing document was sent, via first class mail, to the following defendant at his
 last known address:
        Philip Bryson Christopher
        6197 Railroad Ave.
        Crozet, VA 22932



                                                        /s/
                                             Ellis L. Bennett (VSB No. 71685)
                                             DUNLAP BENNETT & LUDWIG PLLC
                                             211 Church Street SE
                                             Leesburg, VA 20175
                                             (703) 777-7319 (telephone)
                                             (703) 777-3656 (facsimile)
                                             ebennett@dbllawyers.com




                                                37
